         Case 1:16-cv-06788-PGG-JLC Document 119 Filed 02/14/20 Page 1 of 2




    February 14, 2020


    VIA ECF

    The Honorable James L. Cott
    United States Magistrate Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

Re:       Mayagiiez SA. v. Citigroup, Inc., et al., Case No. 16 Civ. 06788 (PGG) (JCL)

Dear Judge Cott:

        We write on behalf of Plaintiff Mayagüez, S.A. (“Mayagüez”) and Defendants Citigroup,
Inc. (“Citigroup”) and Citibank, N.A. (“Citibank” and together with Citigroup, the “Defendants”)
in the above-referenced action. Expert discovery is currently set to close on February 24, 2020.
Mayagüez and the Defendants (together, the “Parties”) have made good faith attempts to schedule
expert depositions before that deadline, particularly cognizant of Your Honor’s directives in that
regard. For the reasons explained below, pursuant to Your Honor’s Individual Rules and Practices,
the Parties respectfully submit this joint letter, pursuant to which Mayagüez asks if the Court will
allow expert discovery to be extended by thirty (30) days, to close on March 25, 2020, to permit
three depositions (two of Mayagüez’s experts and one of Defendants’ experts) to take place on dates
on which the Parties are prepared to proceed if the Court approves.1

      Due to experts’ scheduling conflicts and other depositions already scheduled, if the Court
approves, the Parties will proceed with the depositions of two of Mayagüez’s experts, Messrs. Snow
and Munoz, on February 25, 2020 and February 28, 2020 respectively.

       With respect to the deposition of one of Defendants’ experts, Professor René Stulz: On
November 8, 2019, Mayagüez served on Defendants the Corrected Expert Report of Pietro
Veronesi, and the Amended Expert Report of Karl N. Snow. On January 14, 2020, Professor Stulz
responded to both reports. Thereafter, the Parties agreed that Professor Stulz’s deposition would
take place on February 13, 2020. On February 6 and 7, 2020, respectively, Mayagüez served a
second “Corrected Report” by Professor Veronesi and “Amended Report” by Dr. Snow. On
February 12, 2020, Defendants advised Mayagüez that, given the timing of those reports’ issuance,

1
  The Parties are not seeking to move the status conference to be held on March 2, 2020. (Dkt.
112).
        Case 1:16-cv-06788-PGG-JLC Document 119 Filed 02/14/20 Page 2 of 2




Professor Stulz would not be in a position at his February 13 deposition to offer opinions regarding
changes reflected in them, and that Defendants reserved all rights with respect to their issuance and
related issues, and would likely object to any request by Mayagüez for a second deposition to depose
Professor Stulz on any opinions regarding the changes reflected in these reports. In light of the
foregoing, Defendants offered to discuss the postponement of Professor Stulz’s deposition if
Mayagüez wished to do so. After discussing with Defendants, Mayagüez proposed that the
deposition be postponed until such date that Professor Stulz would be in a position to offer opinions
regarding the Corrected Veronesi and Amended Snow reports dated February 6 and 7. The earliest
next date on which Professor Stulz is available to be deposed, including to offer opinions regarding
changes reflected in these reports, is March 24, 2020, and, if the Court approves, the Parties are
prepared to proceed on that date.


 Respectfully submitted,


   /s/ Gabriel Soledad                              /s/ Agnès Dunogué
   Juan P. Morillo Gabriel                          Adam S. Hakki
   F. Soledad                                       Agnès Dunogué
   QUINN EMANUEL URQUHART&                          SHEARMAN & STERLING LLP
    SULLIVAN, LLP                                   599 Lexington Avenue
   1300 I Street NW, Suite 900                      New York, NY 10022
   Washington, D.C. 20005                           Tel. 212-848-4924
   Tel. 212-849-8000                                Tel. 212-848-5257
   juanmorillo@quinnemanuel.com                     ahakki@shearman.com
   gabrielsoledad@quinnemanuel.com                  agnes.dunogue@shearman.com

 Attorneys for Plaintiff                          Attorneys for Defendants

 cc:     All Counsel of Record (via ECF)
